FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                                                        April 21, 2021
                           FOR THE TENTH CIRCUIT
                         _______________________________________     Christopher M. Wolpert
                                                                         Clerk of Court
    GLENDA SARAI PEREZ DE
    SIGUENZA; ALEXIS BLADIMIRA
    SIGUENZA-PEREZ, a/k/a Alexis
    Bladimir Siguenza Perez; JENNY
    SIGUENZA-PEREZ,                                         No. 20-9543
                                                       (Petition for Review)
         Petitioners,

    v.

    MERRICK B. GARLAND, United
    States Attorney General, *

         Respondent.
                        _________________________________________

                            ORDER AND JUDGMENT * *
                        __________________________________________

Before HOLMES, BACHARACH, and CARSON, Circuit Judges.
               ___________________________________________

         This case involves requests for asylum and withholding of removal

by a mother and her son and daughter. To obtain relief, the three applicants




*
      We’ve substituted the name of the respondent. When this case began,
William P. Barr was the United States Attorney General. The current
Attorney General is Merrick B. Garland. Fed. R. App. P. 43(c)(2).

**
      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
needed to prove a connection between their persecution and a particular

social group. 8 U.S.C. §§ 1101(a)(42)(A), 1231(b)(3)(A). The Immigration

Judge and Board of Immigration Appeals rejected the three applications,

relying in part on the failure to prove this connection.

      The mother and children petition for judicial review, arguing that the

Board failed to consider relevant evidence. We disagree and deny the

petitions for review.

1.    Ms. Perez and her children flee El Salvador.

      Ms. Perez and her children lived in El Salvador, where they were

tormented by gang members. The gang members repeatedly demanded

money from Ms. Perez. In addition, one gang member wanted Ms. Perez’s

daughter (Jenny) to be his girlfriend. When she refused, she was harassed.

Gang members also demanded money from Ms. Perez’s son (Alexis) and

twice stole his shoes.

      The harassment peaked when gang members tore into Ms. Perez’s

house and told the family members to leave, threatening to kill them if

they stayed. They did as they were told. But as they left, one gang member

tried to kidnap Jenny. She got away.

      After escaping the gang, the mother and her two children moved.

Eventually, though, they received a threatening phone call. Fearing that the

gang had figured out their new location, the family fled to the United

States.

                                       2
2.    The family claim membership in three particular social groups.

      In seeking asylum and withholding of removal, each family member

has sought to connect the persecution to membership in a particular social

group. 1

      Ms. Perez identifies her group as “Salvadoran women and children

unable to leave a family relationship.” She bases this group on abuse in

both childhood and adulthood. As a child, she was abused by her mother

and uncle. As an adult, Ms. Perez was allegedly unable to leave her

abusive husband.

      Jenny identifies her group as “Salvadoran women unable to leave an

imposed putative relationship with a gang member.”

      Alexis identifies his group as “an immediate family member of Jenny

and Ms. Perez.” Alexis ties his persecution to the gang’s actions targeting

his sister and mother.

      The Immigration Judge and Board of Immigration Appeals rejected

the applications, reasoning in part that the three alleged groups were not

cognizable and the three applicants had failed to connect the persecution to

their alleged groups.




1
      The applicants initially claimed membership in other particular social
groups, but their counsel later said that he was pursuing only one particular
social group for each applicant. Oral Argument at 33:36–33:50.
                                      3
3.    The family has not shown that the BIA failed to consider relevant
      evidence connecting past or future persecution to a particular
      social group.

      We consider only the Board’s reliance on a failure to prove a

connection to a particular social group. 2 On this issue, the family needed to

connect past or future persecution to membership in a particular social

group. See Dallakoti v. Holder, 619 F.3d 1264, 1268 (10th Cir. 2010)

(asylum); Uanreroro v. Gonzales, 443 F.3d 1197, 1202 (10th Cir. 2006)

(withholding of removal). Membership in this group must be a “central

reason” for the persecution. Orellana-Recinos v. Garland, No. 19–9596, ___

F.3d ___, slip op. at 6 (10th Cir. Apr. 5, 2021) (quoting 8 U.S.C.

§ 1158(b)(1)(B)(i)).

      The family argues that the Board failed to consider all of their

evidence connecting persecution to a particular social group. Although we

often review the Board’s factual findings for substantial evidence, see

Dallakoti 619 F.3d at 1267, we do not do so here because the family has

narrowed its challenge to the sufficiency of the Board’s explanation. Oral

Argument at 8:26–9:11; see Farrar v. Raemisch, 924 F.3d 1126, 1130 n.4

(10th Cir. 2019) (accepting a party’s oral waiver of an argument even



2
      This connection is required for asylum or withholding of removal.
See 8 U.S.C. §§ 1101(a)(42)(A), 1231 (b)(3)(A). At oral argument, counsel
for the family agreed that without a connection between the persecution
and a particular social group, we would not need to address the family’s
other arguments. Oral Argument at 5:52–7:33.
                                      4
though the party’s brief had included this argument). In its briefs,

however, the family had based this challenge on the Board’s failure to

consider evidence connecting the persecution to membership in particular

social groups.

      For example, Ms. Perez has pointed to evidence related to the abuse

that she suffered as a child. That evidence reflected pervasive violence

against Salvadoran women and children. But Ms. Perez didn’t claim a

particular social group of “Salvadoran women and children.” Her alleged

group was narrower, consisting of Salvadoran women and children unable

to leave a family relationship. The additional evidence of pervasive

violence related generally to violence against women and children, not

women and children powerless to leave family relationships. The Board

could thus decline to rely on this evidence when considering a potential

connection between the persecution and Ms. Perez’s inability to leave a

family relationship.

      Ms. Perez argues alternatively that the Board should have considered

other possible groupings. 3 In the administrative proceedings, Ms. Perez

was free to urge membership in other particular social groups. But she

didn’t. As a result, we cannot fault the Board for failing to consider other


3
      Ms.    Perez makes this argument when defending the validity of her
particular   social group. But we address this argument because it could
affect the   relevance of the evidence connecting her membership in a
particular   social group and the persecution.
                                       5
possible groupings. See Rivera-Barrientos v. Holder, 666 F.3d 641, 647 n.2

(10th Cir. 2012) (declining to consider a group characteristic that had not

been raised before the Immigration Judge and Board); accord Kanagu v.

Holder, 781 F.3d 912, 917 (8th Cir. 2015) (“Insofar as [the petitioner]

attempts to further narrow his group on appeal, we lack jurisdiction to

consider arguments not clearly made before the agency.”)

      Ms. Perez and her two children also argue that the Board failed to

consider evidence of the gang’s motives. But the Board’s opinion shows

consideration of this evidence: The Board concluded that the family had

not shown clear error in the Immigration Judge’s factual finding, reasoning

that the gang members’ harassment reflected a mindset of criminality and a

desire to extort money and control territory rather than an intent to target

the family’s membership in a particular group. Board’s Opinion at 4. Ms.

Perez and the two children give no reason to doubt that the Board

considered all of the evidence in upholding the Immigration Judge’s

factual finding.

      Lastly, the family argues that the Board conflated the validity of a

particular social group and the existence of a connection. We disagree

because the Board separately analyzed these two issues:

            Even assuming that the respondents established
      membership in a cognizable particular social group . . . , they
      have not demonstrated that a protected ground was or will be one
      central reason for past or future harm in El Salvador.


                                      6
Board’s Opinion at 4. This explanation shows that the Board separately

considered the distinct inquiries involving recognition of a particular

social group and its connection to the persecution.

                                    * * *

     The Board properly considered the relevant evidence and concluded

that the persecution had not been connected to membership in a particular

social group. So we deny the petitions for review.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      7